DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions 
Applicant’s election without traverse of Group I in the reply filed on 12/07/2020 is acknowledged. Applicant asserts at p. 1 of the Remarks that “if search and examination of an entire application on the merits can be made without serious burden, the examiner must examine the entire application on the merits, even though the entire application includes claims to independent or distinct inventions”, citing MPEP 803. It is noted, however, that the instant case was filed as a national stage applications submitted under 35 U.S.C. 371, thus unity of invention analysis is applied, and burden is not a consideration. The prior art of abstract by Santos et al. (Abstract A71 at pages 1844-1845 of: Multiple Sclerosis Journal 2012; 18: (S5) 1821-1879) teaches that in vivo administration of a TLR agonist resulted in a pDCs with a tolerogenic phenotype, thus, the inventions (Groups I-IV) set forth at p. 3 of the Office action mailed 11/12/2020 lack unity of invention because even though the inventions of these groups require the technical feature of a tolerogenic plasmacytoid dendritic cell (pDC), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the abstract by Santos and colleagues.
Claims 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or without traverse in the reply filed on 12/07/2020.
Claims 1-14 are under examination.

Effective Filing Date
Applicant’s claims for foreign and domestic priority are noted (see p. 4 of the ADS). Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Note that with regard to claiming foreign priority, the foreign priority date is the effective filing date of the claimed invention IF
the foreign application supports the claimed invention under 112(a), AND
the applicant has perfected the right of priority by providing:
a certified copy of the priority application, and
a translation of the priority application (if not in English).

In the instant case, the certified copy of the foreign priority application is not in English and no translation of the priority application is provided.  Therefore, the effective filing date of the instant application is 01/30/2018, the filing date of PCT/KR2018/001295. 

Claim Objections
Claims 2-4, 9 and 12 are objected to because of the following informalities.
(i) In claim 1, the acronym of the phrase “plasmacytoid dendritic cell” (pDC) is recited parenthetically. However, in claims 2-4 and 12, which depend from claim 1, the full phrase “plasmacytoid dendritic cell” is recited. This is not necessary since the 
(ii) Claim 9 recites “the toll-like agonist affects MyD88 (Myeloid differentiation primary response gene 88) signal.” Since customarily the full term is recited first with the acronym in parentheses (as is done in claim 1 with “plasmacytoid dendritic cell”), the phrase should be rewritten to recite “the toll-like agonist affects myeloid differentiation primary response gene 88 (MyD88) signal.” Note also it is not necessary to capitalize the “M” in “myeloid”.
(iii) Claim 12 recites “applying a toll-like receptor agonist to the differentiated tolerogenic plasmacytoid dendritic cell, thereby to activate immune tolerance”, which is grammatically awkward. The following change is suggested: “applying a toll-like receptor agonist to the differentiated tolerogenic pDC, in order to activate immune tolerance.”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of producing a pharmaceutical composition for treatment of a hypersensitivity immune disorder comprising producing a tolerogenic plasmacytoid dendritic cell (pDC), the method comprising:
(i) culturing the pDCs in FMS-like tyrosine kinase 3 ligand-containing medium;
(ii) adding the toll-like receptor 2 (TLR2) agonist, Rv1411c protein at a concentration of 0.5 µg/ml to the medium;
(iii) culturing the pDCs for 8 days;
(iv) separating the pDCs at a purity of 85% or greater;
(v) culturing the separated pDCs at a concentration of 5 x 105 cells/ml onto a 48 well plate;
(vi) treating the pDCs by adding the TLR9 agonist, ODN1826, at a concentration of 1 μg/ml to the medium; and
(vii) culturing the pDCs for 24 hours, 

does not reasonably provide enablement for the claims as broadly recited. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." (See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 Fed. Cir. 1988) These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level 
The claims are broad. The claims are drawn to a method of manufacturing a pharmaceutical composition capable of preventing or treating a hypersensitivity immune disorder. Claim 1 is broad with respect to the necessary steps recited for producing the composition, reciting only that an immature dendritic cell is treated with a toll-like receptor (TLR) agonist. Claims 2 and 3 recite that the TLR agonist can be administered before or during differentiation of the immature dendritic cell. Claims 4-6 are drawn to the differentiation-inducing factor administered to the pDC (FMS-like tyrosine kinase 3 ligand or Flt3L in claim 5). Claim 7 recites the TLR agonist and differentiation-inducing factor can be administered concurrently. Claim 8 recites the TLR agonist can be applied to the immature dendritic cell one or more times. Claim 9 recites the TLR agonist affects myeloid differentiation primary response gene 88 (MyD88) signal. Claims 10, 11 and 13 broadly recite the TLR agonists administered. It is noted herein that there are a great many TLR agonists, thus the recitation in the claims is very broad. See, for example, Table 1, pages 17-18 of the instant specification for a limited listing of the various TLR agonists. Claim 12 recites an additional step of applying a TLR agonist to the differentiated tolerogenic pDC in order to activate immune tolerance. Finally, claim 14 recites the type of hypersensitivity immune diseases that are to be targeted by the manufactured pharmaceutical composition. Thus, the claims are broad regarding the necessary steps in the method of producing a pharmaceutical composition comprising a 
The instant specification discloses a single embodiment in which a pharmaceutical with the required properties is produced. See p. 47, paragraph [00165] of the instant specification, which discloses that the tolerogenic pDCs tested in in vivo experiments “were prepared according to procedures set forth in Example 9”. The instant specification (Example 9, p. 39, paragraph [00142]) discloses that the cells received either 0.1 µg/ml or 0.5 µg/ml Rv1411c protein. Further, the instant specification (p. 39, paragraph [00143]) also states that Rv1411c-treated pDCs, when further stimulated with the TLR9 agonist, ODN1826, reduced the expression of “inflammatory cytokines” such as type I interferon (IFN-α and IFN-β), TNF-α and IL-12p70, and increased the expression of the immunosuppressive cytokine, IL-10 “in a concentration-dependent manner.”  See also the paragraph bridging pages 39-40 of the instant specification (paragraph [00144]): “[t]hese results suggest that plasmacytoid dendritic cells treated with Rv1411c protein have…immune tolerance…[and that the] level of…immune tolerance was increased in proportion to the concentration of the Rv1411c protein.” Actually, Figure 11 of the instant application shows that the lower dose (0.1 µg/ml) of Rv1411c protein did not succeed in inducing IL-10 levels at all. 
The broad steps recited in the instant claims would not predictably result in the tolerogenic pDC phenotype. Dendritic cells, when activated, are immunogenic (see the abstract of the review by Thomson in American Journal of Transplantation 2010; 10: 214-219). The goal of the instant claims is to manufacture pDCs that have a tolerogenic phenotype that can be used in autoimmune or hypersensitivity reactions. See, however, st paragraph:
CCR9+ DCs [plasmacytoid DCs] underwent maturation by upregulating costimulatory and MHC class II molecules in response to TLR7 and TLR9 ligands but not TLR4 ligands; moreover, they produced IFN-α after TLR activation, which confirmed their plasmacytoid lineage. Notably, CCR9 expression was lost after activation, which indicated that CCR9 can be used as a reliable marker of immature pDCs. Moreover, we found that the CCR9+, but not CCR9- pDCs, potently inhibited immune responses in vivo in an antigen-driven immunization model and an animal model of acute GVHD induced by the transplantation of allogeneic bone marrow.

Thus, treatment with TLR7 and TLR9 agonists resulted in activation and loss of CCR9 expression as well as the loss of the ability of the pDCs to inhibit immune responses in and GVHD model. See also the PGPUB by 20100080816 (on IDS filed 07/30/2019), which teaches: “treatment with pDC-specific TLR ligands R-837 (synthetic TLR7 ligand) or bacterial CpG oligonucleotides (TLR9 ligand) downregulated CCR9+ and seemed to have resulted in more immunogenic, mature phenotype (paragraph [0103]). In summary, the prior art teaches that administration of TLR agonists under some conditions can result in pDCs with an immunogenic rather than a tolerogenic phenotype. Generally speaking, the art teaches that TLR agonists can be used to induce an immunogenic phenotype in immature dendritic cells. Gutjahr et al. (The Journal of Immunology, 2017, 198: 4205-4209) teach that a dual TLR2/TLR7 agonist applied to immature dendritic cells resulted in an immunogenic, not a tolerogenic phenotype (see abstract; p. 4205, right column; p. 4208, left column).
The claims are also broad with respect to the TLR agonists administered, which the instant specification teaches are not all effective in inducing a tolerogenic 
As shown in FIG. 5, the expression level of IL-10 from only the plasmacytoid dendritic cells differentiated in the induced manner via treatments with TLR2, TLR4, TLR7 and TLR8 agonists which affects MYD88 signal among various toll-like receptor agonists was significantly increased when the plasmacytoid dendritic cells were stimulated with ODN1826.

In other words, this shows that administration of a single TLR agonist alone was not sufficient to induce a tolerogenic phenotype. In summary, the evidence presented in the specification is not commensurate in scope with the breadth of the claims with regard to the TLR agonist, since not all TLR agonists are capable of inducing a tolerogenic phenotype. Further, the evidence in the specification is not commensurate in scope with the breadth of the claims with regard to the method steps necessary to produce a tolerogenic phenotype, since the method requires an additional step of administering ODN1826 in order to induce the tolerogenic phenotype.
Finally, the claims are drawn to producing a pharmaceutical composition for “prevention of a hypersensitivity immune disease”. The instant specification demonstrates that tolerogenic pDCs produced by the procedure set forth in Example 9 reduced symptoms (Figure 19) and mitigated hypothermia (Figure 20) when administered to an allergic hypersensitivity mouse model. See also p. 48, paragraphs ameliorated the effects of, but did not prevent the onset of, allergic hypersensitivity.
Due to the large quantity of experimentation necessary to determine the appropriate method steps and TLR agonists to produce tolerogenic pDCs that are also capable of preventing allergic hypersensitivity, the lack of direction/guidance presented in the specification regarding prevention, the complex nature of the invention, the contradictory state of the art, which suggest that TLR agonists can induce an immunogenic phenotype in dendritic cells (see Hadeiba et al., the PBPUB by Hadeiba and Gutjahr et al., discussed above), and the breadth of the claims which fail to recite limitations on the TLR agonists or the method steps required to induce tolerogenicity, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Written Description
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the This is a written description rejection.
The claims are drawn to a method of manufacturing a pharmaceutical composition capable of preventing or treating a hypersensitivity immune disorder. Claim 1 is broad with respect to the necessary steps recited for producing the composition, reciting only that an immature dendritic cell is treated with a toll-like receptor (TLR) agonist. Claims 2 and 3 recite that the TLR agonist can be administered before or during differentiation of the immature dendritic cell. Claims 4-6 are drawn to the differentiation-inducing factor administered to the pDC (FMS-like tyrosine kinase 3 ligand or Flt3L in claim 5). Claim 7 recites the TLR agonist and differentiation-inducing factor can be administered concurrently. Claim 8 recites the TLR agonist can be applied to the immature dendritic cell one or more times. Claim 9 recites the TLR agonist affects myeloid differentiation primary response gene 88 (MyD88) signal. Claims 10, 11 and 13 broadly recite the TLR agonists administered. It is herein noted that there are a great many TLR agonists, thus the recitation in the claims is very broad. See, for example, Table 1, pages 17-18 of the instant specification for a limited listing of the various TLR agonists. Claim 12 recites an additional step of applying a TLR agonist to the differentiated tolerogenic pDC in order to activate immune tolerance. Finally, claim 14 recites the type of hypersensitivity immune diseases that are to be targeted by the manufactured pharmaceutical composition. Thus, the claims do not describe the necessary steps in the method of producing a pharmaceutical composition comprising a tolerogenic pDC capable of treating or preventing hypersensitivity immune disease. 
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The instant specification discloses a single embodiment in which a pharmaceutical with the required properties is produced. See p. 47, paragraph [00165] of the instant specification, which discloses that the tolerogenic pDCs tested in in vivo experiments “were prepared according to procedures set forth in Example 9”. Looking to Example 9 (p. 39; paragraph [00142]), the methods reference the procedure in Example 1. The single method disclosed capable of producing pDCs with the required phenotype requires:
(i) culturing the pDCs in FMS-like tyrosine kinase 3 ligand-containing medium;
(ii) adding the toll-like receptor 2 (TLR2) agonist, Rv1411c protein at a concentration of 0.5 µg/ml to the medium;
(iii) culturing the pDCs for 8 days;
(iv) separating the pDCs at a purity of 85% or greater;
(v) culturing the separated pDCs at a concentration of 5 x 105 cells/ml onto a 48 well plate;
(vi) treating the pDCs with the TLR9 agonist, ODN1826, at a concentration of 1 μg/ml to the medium; and
(vii) culturing the pDCs for 24 hours.
This passage (paragraph [00142]) indicates that further stimulation with the TLR9 agonist, ODN1826, is required to reduce the expression of “inflammatory cytokines” such as type I interferon (IFN-α and IFN-β), TNF-α and IL-12p70, and increase the expression of the immunosuppressive cytokine, IL-10. The method set forth therein also not succeed in inducing IL-10 levels at all. Thus, while the claims are drawn to a genus of possible method steps and TLR agonists to produce a pharmaceutical composition comprising tolerogenic pDCs capable of preventing or treating a hypersensitivity immune disease, the instant specification provides a single example of the method steps and TLR agonists necessary to produce such a composition. Accordingly, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). With the exception of the method steps (i)-(vii) set forth above in the preceding paragraph, the skilled artisan cannot envision the full scope of the genus of methods and TLR agonists capable of producing the recited tolerogenic pDCs. Conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of testing various protocols and TLR agonists to discover which ones result in the pharmaceutical Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).


Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-3 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chamorro et al. (The Journal of Immunology, 2009, 183: 2984-2994—on IDS filed 07/30/2019) in view of Thomson (American Journal of Transplantation 2010; 10: 214-219), Santos et al. (Abstract A71 at pages 1844-1845 of: Multiple Sclerosis Journal 2012; 18: (S5) 1821-1879) and Didierlaurent et al. (Journal of Immunology, 2004, 172: 6922-6930). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Chamorro et al. teach tolerogenic dendritic cells (TDCs) and a method of producing them by treating them with Pam3CSK4 (TLR2 agonist), LPS (TLR4 agonist) or flagellin (TLR5 agonist—see abstract; p. 2985, left column, 2nd paragraph under “DC differentiation, stimulation, and inhibition”; p. 2988, left column). Cells were treated with TLR agonists 18 hours following the onset of differentiation factors, thus meeting the limitation of administration during differentiation as set forth in instant claims 2-3. Cells were also administered TLR agonists again in re-stimulation assays (see p. 2985, left column, penultimate paragraph). The reference by Didierlaurent et al. is presented as an evidence that flagellin, and more generally TLR ligands, affect MyD88 (see abstract).
plasmacytoid dendritic cells (pDCs), or that the TLR agonist administered to the pDCs is a TLR9 agonist. Thomson teaches that pDCs are suitable for treatment of autoimmunity (see p. 215, right column, 2nd paragraph). Further, Santos et al. teach that in vivo administration of the TLR9 agonist, ODN-CpG, reduces EAE severity as well as autoreactive T cell proliferation. The protective effects were accompanied by an increased tolerogenic phenotype in the pDCs and “[t]he suppressive effect of both pDCs and B lymphocytes was confirmed by adoptive transfer of these cells, which resulted in significant reduction of severity of EAE.” Although the references by Thomson and Santos et al. do not teach that pDCs are administered to subjects with the conditions recited in claim 14, they both suggest that these cells are suitable for suppressing immunity in overactive immune disorders such as EAE and GVHD. Thus, the person having ordinary skill in the art at the time of the filing of the invention would have recognized that cells suitable for treating autoimmune conditions would have the same characteristics necessary for treating hyperactive allergic reactions. Thus, the prior art recognized that pDCs are suitable for treating autoimmune or allergic disease. Further, the prior art recognized that in vivo treatment with ODN-CpG resulted in amelioration of autoimmune disease and that these cells can be expanded in vitro and transferred back into the subject to treat autoimmune disease.
It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Chamorro et al. by inducing a tolerogenic phenotype in pDCs, because Santos et al. teach that pDCs treated with the nd paragraph of Thomson; also the abstract by Santos).
Thus the claims do not contribute anything non-obvious over the prior art.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chamorro et al. (The Journal of Immunology, 2009, 183: 2984-2994—on IDS filed 07/30/2019) in view of Thomson (American Journal of Transplantation 2010; 10: 214-219), Santos et al. (Abstract A71 at pages 1844-1845 of: Multiple Sclerosis Journal 2012; 18: (S5) 1821-1879) and Didierlaurent et al. (Journal of Immunology, 2004, 172: 6922-6930) as applied to claims 1-3 and 8-14 above, and further in view of Brawand et al. (The Journal of Immunology, 2002, 169: 6711-6719). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art.  The combined teachings of Chamorro et al., Thomson and Santos et al. (with Didierlaurent et al. as an evidentiary reference for an innate characteristic of TLR agonists), and how they meet the limitations of claims 1-3 and 8-14 are outlined above in the preceding rejection and are hereby incorporated.
nd paragraph), the combined teachings of Chamorro et al., Thomson and Santos et al. do not teach that the differentiation inducing factor is FLT3 ligand (FLT3L). Brawand et al. teach that “pDCs can be generated with Flt3 ligand (FL) as the sole exogenous differentiation/growth factor” (see abstract). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the combined teachings of Chamorro et al., Thomson and Santos et al. by using FLT3L as a differentiation factor, as taught in Brawand et al. because FLT3L “strongly increased the total number of murine splenic pDCs”.  The person of ordinary skill in the art would have been motivated to use FLT3L as a differentiation factor because it also produced high cell numbers in vitro (see p. 6718, right column, last paragraph), which is useful for culturing cells to be used in a pharmaceutical composition. Furthermore, the person of ordinary skill in the art could have reasonably expected success because Brawand et al. teach that the FLT3L system was capable of generating a large number of pDCs, including those with an immature phenotype (see p. 6717, left column, last paragraph), which would be useful in producing tolerogenic cells, since immature pDCs have a tolerogenic phenotype.
Thus the claims do not contribute anything non-obvious over the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/482,096 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims are drawn to a method of producing a pharmaceutical composition comprising producing a tolerogenic plasmacytoid dendritic cell (pDC) by treating an immature dendritic cell with a toll-like receptor agonist. The difference between the claim sets are as follows. The instant claims recite that the pharmaceutical composition produced is for treating hypersensitivity immune disease, while the claims of the reference application recite that the pharmaceutical composition is produced for treating autoimmune disease. These are not patentably distinct, however, because autoimmune and allergic diseases overlap considerably. This is evidenced by claim 14 of the reference application, which recites that allergic rhinitis, urticaria and allergic asthma are examples of autoimmune diseases that can be treated by the composition generated, which are also diseases recited in instant claim 14 as being treatable by the composition generated by the instantly claimed method.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
s 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 14/482,094 (reference application) in view of Thomson (American Journal of Transplantation 2010; 10: 214-219, cited above). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases the claims are drawn to a method of producing a pharmaceutical composition comprising producing a tolerogenic plasmacytoid dendritic cell (pDC) by treating an immature dendritic cell with a toll-like receptor agonist. The difference between the claim sets are as follows. The instant claims recite that the pharmaceutical composition produced is for treating hypersensitivity immune disease, while the claims of the reference application do not specify the diseases that are intended to be treated with the pharmaceutical composition generated by the claimed method.
Nevertheless, the method of the reference application has the goal of producing tolerogenic pDCs, which the person having ordinary skill in the art, upon reading the claimed methods of the reference application, would understand as being useful in treating allergic or autoimmune disease. For instance, Thomson teaches that tolerogenic pDCs can transfer tolerance and treat GVHD, which suggests that such a composition would be useful in treating allergic disease.  
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
Longhini et al. (CNS Neuroscience & Therapeutics 20 (2014) 787-790) teach that in vivo treatment with TLR9 agonist ODN-CpG resulted in increase of immunosuppressive mechanisms, which lead to a significant reduction of EAE (see p. 789, last sentence), thus suggesting TLR9 promotes a tolerogenic pDC phenotype.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649